COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE: JAMIE LUEVANO,

Relator.

 §
 
§
 
§
 
§
 
§
 



No. 08-10-00151-CR
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS



 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Jamie Luevano, pro se, has filed a petition for writ of mandamus requesting this Court to 
appoint attorney, Mr. John Mobbs, as “co-counsel” on appeal.  In order to obtain relief through a
writ of mandamus, a relator must establish:  (1) no other adequate remedy at law is available; and
(2) that the act he seeks to compel is ministerial.  State ex rel. Young v. Sixth Judicial Dist. Court
of Appeals At Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007).  An act is ministerial if it
does not involve the exercise of any discretion.  State ex rel. Hill v. Court of Appeals for the Fifth
District, 34 S.W.3d 924, 927 (Tex.Crim.App. 2001).  Based on the petition and record provided, 
Relator has not demonstrated he is entitled to mandamus relief.  See Tex.R.App.P. 52.8.
Therefore, the mandamus relief requested is DENIED.

July 7, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)